DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the After-final Amendment filed 01/17/2022. 
The amendments to the claims are sufficient to overcome the claim objections and rejection presented in the previous office action. 

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations in the claims, a display apparatus comprising:
a light quide plate disposed between the frame and the optical part to cover the plurality of light emitting diode chips; 
at least one reflector disposed between the plurality of light emitting diode chips and the light guide plate, the at least one reflector being configured to reflect at least part of light emitted from the plurality of light emitting diode chips to direct at least part of liqht emitted from the plurality of liqht emitting diode chips to the light guide plate; and 
a first-type electrode and a second-type electrode, wherein at least one of the light emitting diode chips is a flip-chip type and includes a first-type semiconductor layer 

With respect to independent claim 15, the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations in the claims, a display apparatus comprising:
a light quide plate disposed between the frame and the optical part to cover the plurality of light emitting diode chips; 
at least one reflector disposed between the plurality of light emitting diode chips and the light guide plate, the at least one reflector being configured to reflect at least part of light emitted from the plurality of light emitting diode chips to direct at least part of liqht emitted from the plurality of liqht emitting diode chips to the light guide plate; and
a reflection sheet disposed on a lower surface of the light guide plate and configured to reflect light inside the light guide plate in an upward direction, and 
wherein the plurality of light emitting diode chips are arranged in a matrix to be separated from each other at a constant interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887